Citation Nr: 0810133	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-41 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a chronic restrictive 
breathing disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1989 to September 1997 and from February 2003 to 
August 2003.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
by the Chicago Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, among other things, denied 
service connection for restrictive breathing disorder. 


FINDING OF FACT

A chronic restrictive breathing disorder did not have its 
onset during active service or result from disease or injury 
in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
chronic restrictive breathing disorder have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service medical records noted complaints of chest pain with 
no shortness of breath in October 1992.  In December 1993, 
the veteran was treated for an upper respiratory infection.  
On April 1995 comprehensive clinical evaluation program 
provider-administered symptom questionnaire, he did not 
report any shortness of breath or pulmonary problems.  A June 
1997 Report of Medical History indicated that the veteran had 
shortness of breath, but no asthma.  On May 2003 Medical 
Board examination, it was indicated that his lungs and chest 
were normal, he reported shortness of breath.  Asthma, 
wheezing, chronic cough, sinusitis, and hay fever were not 
indicated.  He reported that he had not been prescribed an 
inhaler.  

March 2001 to October 2004 treatment records from Advocate 
Christ Hospital showed treatment for allergic rhinitis.  A 
November 2001 record noted that the veteran worked as an 
environmental inspector in which he worked with toxic gases.  
He reported shortness of breath.  A March 2002 record noted 
allergic rhinitis and possible exposure to toxic gas.                                 

A June 2001 electrocardiogram from Christ Hospital and 
Medical Center revealed excellent functional capacity.  

August 2004 to November 2004 treatment records from Dr. M. H. 
noted that the veteran worked at an emission center.  In 
November 2004, he was diagnosed with mild asthma and a CT of 
the chest revealed a small 3-mm nodule of unknown 
significance.  There was no evidence of interstitial lung 
disease.  He was started on Advair and an Albuterol inhaler.  

In a June 2005 response to an inquiry from the RO, the 
National Personnel Records Center (NPRC) reported that there 
was no evidence in the veteran's file to substantiate any 
service in Southwest Asia.  

An October 2005 CT of the chest revealed a nodule of less 
than 3-mm in density in the right upper lobe and a 2.7-mm 
nodule in the left lower lobe.  

On November 2005 VA examination, it was noted that the claims 
file was reviewed.  The veteran reported a service history of 
having shortness of breath while running long distances or 
going up a flight of stairs.  He indicated that he was 
hospitalized for two days and the cause was not known.  He 
was kept on observation and sent home.  He also reported 
difficulty in breathing when he had an anxiety attack.  After 
the initial episode, as long as he did not run long distances 
or climb up a flight of stairs, he did not have any shortness 
of breath.  He currently works as a secretary in an office 
and had no periods of incapacitation that required him to go 
to a hospital or to be away from work.  He did not smoke.  He 
indicated that he had a dry cough and postnasal drip; was 
allergic to shellfish; and had seasonal allergies to pollen.  
He could walk about four or five blocks without shortness of 
breath.  He only took Albuterol and Advair when he had 
bronchospasm and wheezing, which was not always.  A CT scan 
of the chest showed that there was no evidence of 
interstitial disease.  After examination, the diagnoses 
included mild bronchospasm; seasonal allergy, and nodules in 
the lung.  The examiner opined that "it is not at least as 
likely as not that the shortness of breath secondary to [the 
veteran's] bronchospasm is related to the shortness of breath 
in service."  The examiner reasoned that the shortness of 
breath in service occurred during long distance running and 
anxiety attacks.  He was not diagnosed with a chronic 
restrictive breathing disorder in service.  He had no 
shortness of breath until four years ago (2001) and treatment 
only started a year ago (2004).  

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; as asthma and bronchospasm have been diagnosed.  See 
Hickson, 12 Vet. App. at 253.  Next, there must be evidence 
of disease or injury in-service.  There is no evidence that a 
chronic restrictive breathing disorder was incurred in or 
aggravated by his military service.  Service medical records 
showed that veteran was treated for an upper respiratory 
infection and had noted a history of shortness of breath in 
1997 and 2003.  Asthma, wheezing, chronic cough, sinusitis, 
and hay fever were never indicated.  

Finally, there must be competent evidence (medical opinion) 
that links the current chronic restrictive breathing disorder 
to the veteran's service, including any shortness of breath 
noted therein.  Here, there is no such medical opinion.  No 
medical practitioner has opined that the veteran's chronic 
restrictive breathing disorder was as likely as not related 
to any event in service.  In fact, in November 2005, a VA 
examiner opined that it was not at least as likely as not 
that the shortness of breath secondary to the veteran's 
bronchospasm was related to the shortness of breath in 
service.  There was no medical evidence to the contrary.

In his April 2005 notice of disagreement, the veteran 
contended that his breathing problems began during service 
when he was exposed to various pollution levels, toxic 
substances, and depleted uranium.  There was no indication 
that the veteran had a chronic restrictive breathing disorder 
due to exposure to various pollution levels, toxic 
substances, and depleted uranium.  The Board finds those 
assertions not credible, given that the contemporaneous 
medical evidence reported shortness of breath, without 
reference to various pollution levels, toxic substances, and 
depleted uranium.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006.   

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
chronic restrictive breathing disorder to service, and the 
medical evidence of record does not otherwise demonstrate it 
is related to service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a restrictive breathing disorder.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in September 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and obtained a medical opinion as to 
the etiology of the veteran's chronic restrictive breathing 
disorder.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  In an April 2006, the veteran indicated that he 
had no other information or evidence to give to VA to 
substantiate his claim.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



ORDER

Service connection for a chronic restrictive breathing 
disorder is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


